DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/6/2021 that has been entered, wherein claims 1-2 and 4-20 are pending and claims 16-19 are withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 USC 112 is withdrawn in light of Applicant’s amendment of 12/6/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) in view of Tsuno et al. (2015/0179680 A1) both of record.
Regarding claim 1, Yang teaches a display substrate(Fig. 8) comprising: 
a base substrate(110), and a conductive layer(112, ¶0106) and a passivation layer(ILD1, ¶0067) which are stacked on the base substrate(110); 
wherein the display substrate(200, ¶0105) has a peripheral region(NDA) and a capacitor region(A-A’) and the conductive layer(112, ¶0106) is located in the peripheral region(NDA), and the conductive layer(112, ¶0106) is used for electrically connecting with an external driving circuit(IC, not pictured, ¶0106), and
wherein the capacitor region(A-A’) is used to form provided with a capacitor(Cst, ¶0067) that charges a pixel unit(Fig. 2) in the display substrate(200, ¶0105).

    PNG
    media_image1.png
    606
    876
    media_image1.png
    Greyscale

Yang does not explicitly state a thickness(thickness of ILD1-thickness of G1) of a part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is half of the thickness of a part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA). Yang does teach  a thickness(thickness of ILD1-thickness of G1) of a part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is less than a thickness(thickness of ILD1) of a part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA), and the thickness(thickness of ILD1) of the part of the passivation layer(ILD1) in the peripheral region(NDA) is 200-1000nm(0.2-1 um, ¶0075) but does not disclose the thickness of metal electrode G1.



Regarding claim 2, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the thickness(thickness of ILD1) of the part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA) is greater than or equal to a reference thickness threshold(thickness of ILD1), and the thickness(thickness of ILD1-thickness of G1)  of 

With regard to the limitation of the passivation layer(ILD1, ¶0067) having a thickness of the reference thickness(thickness of ILD1) threshold being capable of withstanding a pressing force during a bonding process of bonding the display substrate(200, ¶0105) and the external driving circuit(IC, not pictured, ¶0106).  Yang discloses substantially the same claimed structure of the passivation layer(ILD1, ¶0067) having a thickness of the reference thickness(thickness of ILD1); thus it would have the same claimed property or same function (i.e. the passivation layer of Yang could be configured to capable of withstanding a pressing force during a bonding process of bonding the display substrate and the external driving circuit) MPEP 2112.01

Regarding claim 4, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the thickness(thickness of ILD1) of the part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA) is in a range of 600-1000 nm(200-1000nm, 0.2-1 um, ¶0075). 

Yang is silent in regards to the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is in a range of 300-500 nm because the thickness of metal electrode G1 is not disclosed.



Regarding claim 5, Yang teaches the display substrate(200, ¶0105) according to any one of claims 1 to 4 claim 1, wherein an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110) substantially covers the base substrate(110), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is less than a thickness of a 

Regarding claim 6, Yang teaches the display substrate(200, ¶0105) according to claim 5, wherein the passivation layer(ILD1, ¶0067) has the same thickness in the other regions(please see examiner annotated Fig. 8).

Regarding claim 11, Yang teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a first capacitor electrode(C1, ¶0056) on a side of the passivation layer(ILD1, ¶0067) adjacent to the base substrate(110); and 
a second capacitor electrode(C2, ¶0056) on a side of the passivation layer(ILD1, ¶0067) away from the base substrate(110), 
wherein the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are both located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are used to charge the pixel unit(Fig. 2) in the display substrate(200, ¶0105).

Regarding claim 12, Yang teaches the display substrate(200, ¶0105) according to claim 1, further comprising a leading wire layer(113, ¶0110), wherein the leading wire 

Regarding claim 20, Yang teaches a display device(1001, ¶0134) comprising: 
the display substrate(200, ¶0105) according to claim 1(Fig. 8).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) and Tsuno et al. (2015/0179680 A1) as applied to claim 1, further in view of Hsu et al. (2008/0032431 A1) all of record.
Regarding claim 7, Yang, in view of Tsuno, teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a thin film transistor(T6, ¶0038) between the base substrate(110) and the passivation layer(ILD1, ¶0067), wherein the thin film transistor(T6, ¶0067) is located in a display region(DA) which is surrounded by the peripheral region(NDA), and the capacitor region(A-A’) is located in the display region(DA); 
wherein the thin film transistor(T6, ¶0067) comprises a source electrode(S6, ¶0044). 

Yang does not explicitly state the conductive layer(112, ¶0106) is electrically connected to the source electrode(S6, ¶0044).


electrostatic discharge(¶0021).

Regarding claim 8, Yang, in view of Tsuno, teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a thin film transistor(T6, ¶0067) between the base substrate(110) and the passivation layer(ILD1, ¶0067), wherein the thin film transistor(T6, ¶0067) is located in a display region(DA) which is surrounded by the peripheral region(NDA), and the capacitor region(A-A’) is located in the display region(DA); 
wherein the thin film transistor(T6, ¶0067) comprises a gate electrode(G6, ¶0044)

Yang does not explicitly teach the conductive layer(112, ¶0106) is electrically connected to the gate electrode(G6, ¶0044).

Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(122, ¶0022) is electrically connected to the gate electrode(126, ¶0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
electrostatic discharge(¶0021).

Regarding claim 10, Yang, in view of Tsuno,  teaches the display substrate(200, ¶0105) according to claim 7, wherein the thin film transistor(T6, ¶0067) comprises a gate electrode(G6, ¶0044)  and an active layer(A6, ¶0058), and an orthographic projection of the gate electrode(G6, ¶0044)  on the base substrate(110)  covers an orthographic projection of the active layer(A6, ¶0058) on the base substrate(110).

Yang does not teach the thin film transistor(T6, ¶0067) is a thin film transistor(T6, ¶0067) with a bottom gate structure.

Tsuno teaches a display substrate(Fig. 6B) wherein the thin film transistor(100, ¶0123) is a thin film transistor(100, ¶0123) with a bottom gate structure(¶0123). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, so that the thin film transistor is a thin film transistor with a bottom gate structure, as taught by Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film(¶0136).


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1), Tsuno et al. (2015/0179680 A1) and Hsu et al. (2008/0032431 A1) as applied to claim 7 above, further in view of  Shien (US 2015/0378182 A1)  all of record.
Regarding claim 9, Yang, in view of Tsuno and Hsu, teaches the display substrate(200, ¶0105) according to claim 7, wherein the thin film transistor(T6, ¶0067) is a thin film transistor(T6, ¶0067) with a top gate structure(Fig. 8); and the thin film transistor(T6, ¶0067) comprises an active layer(A6, ¶0058).

Yang, Tsuno and Hsu are silent in regards to the display substrate(200, ¶0105) further comprises a light shielding layer on a side of between the base substrate(110) and the thin film transistor(T6, ¶0067), and an orthographic projection of the light shielding layer on the base substrate(110)  covers an orthographic projection of the active layer(A6, ¶0058) on the base substrate(110).

Shien teaches a display substrate(Fig. 1) comprises a light shielding layer(LS, ¶0034) on a side of between the base substrate(105) and the thin film transistor(120,125, 131, ¶0036), and an orthographic projection of the light shielding layer(LS, ¶0034) on the base substrate(105)  covers an orthographic projection of the active layer(120, ¶0035) on the base substrate(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, to include a light shielding layer on a side of between the base substrate and the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) and Tsuno et al. (2015/0179680 A1) as applied to claim 1, above further in view of Yamazaki (2008/0018229 A1) all of record.
Regarding claim 13, Yang, in view of Tsuno, teaches a display substrate(200, ¶0105) according to claim 1, wherein the passivation layer(ILD1, ¶0067) is made of one of polysiloxane or polysilazane. Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) and Tsuno et al. (2015/0179680 A1) as applied to claim 1, further in view of Shien (US 2015/0378182 A1), Hsu et al. (2008/0032431 A1) and Yamazaki (2008/0018229 A1) all of record.
Regarding claim 14, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the display substrate(200, ¶0105) has a display region(DA) surrounded by the peripheral region(NDA), the display region(DA) comprises the capacitor region(A-A’), and the display substrate(200, ¶0105) further comprises:
a thin film transistor(T6, ¶0067) with a top gate structure (Fig. 8), a first capacitor electrode(C1, ¶0056), a planarization layer(PL, ¶0099), an electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106), a light-emitting layer(123, ¶0142), a cathode layer(125, ¶0148), and a color filter layer(not pictured, ¶0136) which are disposed on the base substrate(110); wherein: 
the thin film transistor(T6, ¶0067) is located in the display region(DA); 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) comprises a second capacitor electrode(C2, ¶0056), the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056)
an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110) substantially covers the base substrate(110), and the passivation layer(ILD1, ¶0067) has the same thickness in the other regions; and 


Yang does not teach a light shielding layer, the light shielding layer is located in the display region(DA), and an orthographic projection of the light shielding layer on the base substrate(110)  covers an orthographic projection of an active layer(A6, ¶0058) in the thin film transistor(T6, ¶0067) on the base substrate(110), the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044) a gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is equal to half of a thickness of a part of the passivation layer(ILD1, ¶0067) in other regions than the capacitor region(A-A’), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.



Tsuno teaches a display substrate(Fig. 6B) wherein the thickness of the metal electrode 210 is 100-1500 nm(¶0131). Using the thickness of the metal electrode taught by Tsuno for the thickness of the metal electrode of Yang would result in the thickness(thickness of ILD1-thickness of G1=1000-100nm to 200-100nm=900 to 100nm) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is half(100/200nm to 900/1000nm=0.5 to 9nm ) of the thickness(thickness of ILD1, 200-1000nm, ¶0075) of the part of the passivation layer(ILD1, ¶0067) in other regions than the capacitor region(A-A’).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yang, so that the thickness of the part of the passivation layer in the capacitor region is half of the thickness of the part of the passivation layer in other regions than the capacitor region, as taught by combining with Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film  and the pixel electrode layer contributing to reduction in resistance of the whole wiring of the pixel and to prevent wiring delay, which facilitates an increase in the number of the pixels and allows high speed drive of the pixel, improving performance(¶0136).



Shien teaches a display substrate(Fig. 1) comprises a light shielding layer(LS, ¶0034), the light shielding layer is located in the display region, and an orthographic projection of the light shielding layer(LS, ¶0034) on the base substrate(105)  covers an orthographic projection of the active layer(120, ¶0035) of the thin film transistor(120,125, 131, ¶0036) on the base substrate(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, to include a light shielding layer, the light shielding layer is located in the display region, and an orthographic projection of the light shielding layer on the base substrate covers an orthographic projection of an active layer in the thin film transistor on the base substrate, as taught by Shien, in order to protect the active layer against external light(¶0009).



Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(124, 122,¶0022) is electrically connected to a source electrode(128, ¶0022) or a gate electrode(126, ¶0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deice of Yang so that the conductive layer is electrically connected to a source electrode or a gate electrode, as taught by Hsu, in order to protect the thin film transistor against electrostatic discharge(¶0021).

Yang, Shien and Hsu, do not teach the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum 
oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) in view of Tsuno et al. (2015/0179680 A1), Hsu et al. (2008/0032431 A1), and Yamazaki (2008/0018229 A1) all of record.
Regarding claim 15, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the capacitor region(A-A’) is located in the display region(DA) surrounded by the peripheral region(NDA), and the display substrate(200, ¶0105) further comprises: a thin film transistor(T6, ¶0067), a first capacitor electrode(C1, ¶0056), a color filter layer(not pictured, ¶0136), a planarization layer(PL, ¶0099), an electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106), a light-emitting layer(123, ¶0142), and a reflective cathode layer(125, ¶0143,¶0148) which are disposed on the base substrate(110); wherein: 
the thin film transistor(T6, ¶0067) is located in the display region(DA), and an orthographic projection of a gate electrode(G6, ¶0044)  of the thin film transistor(T6, 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) comprises a second capacitor electrode(C2, ¶0056), the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are used to charge the pixel unit(OLED) in the display substrate(200, ¶0105); 
an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110) substantially covers the base substrate(110), and the passivation layer(ILD1, ¶0067) has the same thickness in the other regions(please see examiner annotated Fig. 8); 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) further comprises an anode layer(121, ¶0143,¶0148) and a leading wire layer(113, ¶0110) located in a peripheral region(NDA), the leading wire layer(113, ¶0110) is electrically connected to the conductive layer(112, ¶0106) through a passivation-layer via hole(59, ¶0110) penetrating the passivation layer(ILD1, ¶0067), and the anode layer(121, ¶0143,¶0148) is electrically connected to the source electrode(S6, ¶0044)  through a via hole(Via, 55) penetrating both the planarization layer(PL, ¶0099) and the passivation layer(ILD1, ¶0067).



Yang does teach the thickness(thickness of ILD1) of the part of the passivation layer(ILD1) in the peripheral region(NDA) 200-1000nm(0.2-1 um, ¶0075) but does not disclose the thickness of metal electrode G1.

Tsuno teaches a display substrate(Fig. 6B) wherein the thickness of the metal electrode 210 is 100-1500 nm(¶0131). Using the thickness of the metal electrode taught by Tsuno for the thickness of the metal electrode of Yang would result in the thickness(thickness of ILD1-thickness of G1=1000-100nm to 200-100nm=900 to 100nm) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is half(100/200nm to 900/1000nm=0.5 to 9nm ) of the thickness(thickness of ILD1, 200-1000nm, ¶0075) of the part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yang, so 

Tsuno teaches a display substrate(Fig. 6B) wherein the thin film transistor(100, ¶0123) is a thin film transistor(100, ¶0123) with a bottom gate structure(¶0123). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, so that the thin film transistor is a thin film transistor with a bottom gate structure, as taught by Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film(¶0136).

Yang and Tsuno do not teach the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044)  and the gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.



Yang, Tsuno and Hsu do not teach the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum 
oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue The Applicant respectfully asserts that the thickness of the passivation layer in the present application (as recited in claim 1) and the thickness of the passivation layer in Yang do not refer to the same thickness. As shown in FIG. 8 of Yang, the "thickness of the passivation layer" of Yang referred to by the Examiner in the Office Action is the distance between the upper surface of the first capacitor electrode C1 and the upper surface of the passivation layer ILD1 in the direction perpendicular to the substrate 110. However, the thickness of the passivation layer in the present application, as recited in claim 1, refers to the distance between the upper surface of the passivation layer and the lower surface of the passivation layer in the direction perpendicular to the substrate. This is the conventional understanding and definition of the "thickness" of a layer. Therefore, in Yang, it can be seen that the thickness of the passivation layer in the capacitor region and the thickness of the passivation layer in the peripheral region is the same.

The examiner respectfully submits that the upper surface of the capacitor electrode C1 defines the lower surface of the passivation layer and thus the thickness in the capacitor region is measured between the upper surface of the passivation layer ILD1 and the lower surface of the passivation layer ILD1 which is in keeping the conventional understanding and definition of the "thickness" of a layer.  Applicant is in encouraged to 

The applicants further argue the passivation layer in the capacitor region is not thinned through some process, but instead is processed in the same manner as in the peripheral region.

The examiner respectfully submit that the thinning process limitation is not claimed and in the event that it is claimed the patentability of a product does not depend on its method of production.

In regards to the incorporation of claim 3 into independent claim 1, Applicant’s argue the Examiner's contention that Yang could be modified so that the thickness of the electrode C1 could be 100 nm, based on the teaching of Tsuno of the capacitor electrode 210 being 100 nm to 1500 nm, thereby suggesting that the thickness of the passivation layer in the capacitor region could be half of the thickness of the passivation layer in the peripheral region, is improper. The thickness of the electrode (210 or 161) of Tsuno is related to process parameters, material properties, and/or device performance requirements that are involved in the design and functional characteristics of Tsuno's device, and would not have any meaning to a person of ordinary skill in 
 

the art to serve as an effective value to determine the thickness relationship of material layers in the design of Yang, because this value changes with the differing nature of the technical solution itself. That is, the dimension taught by Tsuno cannot simply be considered as a constant value in the prior art that can be applied to any design or configuration (for example, the design of Yang). Therefore, the mere disclosure of the thickness relationship d2>3d1 in Tsuno does not provide a suggestion or motivation to modify Yang to arrive at the configuration of amended claim 1, in which "a thickness of a part of the passivation layer in the capacitor region is half of a thickness of a part of the passivation layer in the peripheral region." Because the combination of Yang and Tsuno fails to disclose or suggest all of the limitations of amended independent claim 1, amended claim 1 is not rendered obvious by these references.

The examiner respectfully submits that a person of ordinary in evaluating the teachings of Yang and finding missing information mainly the thickness of the capacitor electrode in order to understand the thickness of passivation layer ILD1 over the capacitor electrode would look to other art to discern such missing parameters. Thus, the design and functional characteristics of Tsuno's device would be applicable to the design of Yang. A person of ordinary skill in the art would be motivated to use the design parameters of Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film  and the pixel electrode layer contributing to reduction in resistance of the whole wiring of the pixel and to prevent wiring delay, . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892